UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2012 (Commission File No.001-32305) CORPBANCA (Translation of registrant’s name into English) Rosario Norte 660 Las Condes Santiago, Chile (Address of registrant’s principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form20-F or Form40-F. Form20-F x Form40-F o Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(1): Yes o No x Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by Regulation S-T Rule101 (b)(7): Yes o No x Indicate by check mark whether the registrant by furnishing the information contained in this Formis also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b)under the Securities Exchange Act of 1934. Yes o No x On November 14, 2012, CorpBanca published on its website its monthly interim financial results as of and for the month ended on October 31, 2012, which is attached hereto as Exhibit 99.1. On November 15, 2012, CorpBanca issued a press release relating to its monthly interim financial results as of and for the month ended on October 31, 2012, which is attached hereto as Exhibit 99.2. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereto duly authorized. CORPBANCA (Registrant) By:/s/ Eugenio Gigogne Name:Eugenio Gigogne Title:Chief Financial Officer Date: November 28, 2012 EXHIBIT INDEX Exhibit Description Monthly interim financial results as of and for the month ended on October 31, 2012. Press release relating to the interim financial results as of and for the month ended on October 31, 2012.
